DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Applicant argues that the cited art does not disclose the recited inwardly tapered surface.
Examiner respectfully disagrees. For clarity, the cited portions of the art relied on as disclosing this feature are reproduced and annotated below.

    PNG
    media_image1.png
    857
    1901
    media_image1.png
    Greyscale


Usui (‘738): Fig 3 – partial, annotated

    PNG
    media_image2.png
    532
    878
    media_image2.png
    Greyscale

Usui (‘278): Fig 10 – partial, annotated

Additionally, it should be noted that, generally speaking, the strategy of forming the engagement area of a housing and lid as having a taper and shoulder is well known, for example, to promote sealing and centering. For example, see Russ, JR. (US 2013/0008916) (figs 6, 8, 10).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5, 7 – 12, and 14 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “the top engaging surface” (in the limitation “wherein the top engaging structure of the damper housing comprises an inwardly tapered surface connecting the top engaging surface to the inner surface”) lacks antecedent basis. For purposes of examination, this limitation will be interpreted as best understood, as referring to the top surface of the cylindrical wall.
In re claim 8, see above (In re claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Saito (US 9,624,916)
in view of [Usui et al. (US 7,124,738) and/or Usui et al. (US 2012/0312278)]
[in view of Lucas (US 8,727,752) and/or Usui et al. (US 7,165,534)].
In re claim 1, Usui (‘519) discloses a fuel pump (fig 2) comprising: 
a body (1) having a top surface (surface of 1 below 9; or shoulders of 1 adjacent 12 and 30) and a side surface (side of 1 adjacent 12), wherein the top surface and the side surface are angular with respect to each other (at an angle of 90o); 
a damper housing (portion of 1 surrounding 9) provided on the top surface, wherein the damper housing comprises a substantially cylindrical wall (outermost portion of 1 at area surrounding 9, i.e. the wall that engages cover 14) extending vertically from the top surface along a vertical axis of the substantially cylindrical wall; 
wherein the substantially cylindrical wall comprises 
an outer surface (outer surface of cylindrical wall) and
an opposite inner surface (inner surface of cylindrical wall) substantially parallel with the outer surface;
a damper cover (14) provided on the damper housing, 
wherein the damper cover comprises a substantially cylindrical wall extending co-axially along the vertical axis (outermost portion of damper), 
wherein the damper housing comprises a top engaging structure and the damper cover comprises a bottom engaging structure (respective portions of these two components that engage each other), 
wherein the top engaging structure and the bottom engaging structure operatively engage each other to connect the damper cover to the damper housing in a sealed manner (apparent), 
wherein the damper cover and the damper housing collectively define a space (area in which 9 is located) for accommodating at least one fluid pressure damper (9);
wherein the top engaging structure of the damper housing comprises an edge connecting the top engaging surface to the inner surface (portion where inner surface meets top of cylindrical wall);
a fluid pressure damper (9) in the space for accommodating the fluid pressure damper, wherein the fluid pressure damper is engaged with the top surface of the body (fig 1);
a fuel inlet fitting (101) through which a predetermined fuel enters the fuel pump, wherein the fuel inlet fitting is substantially cylindrical, wherein the fuel inlet fitting is insertable into an opening (at top of damper) of the damper cover in a sealed manner (apparent); and 
a fuel outlet fitting (12), wherein the fuel outlet fitting is substantially cylindrical, wherein the fuel outlet fitting is attachable to an opening of the side surface of the body in a sealed manner (apparent).

Usui (‘519) lacks:
wherein the top engaging structure of the damper housing comprises an inwardly tapered surface connecting the top engaging surface to the inner surface;
wherein the fluid pressure damper is engaged with the top surface of the body and the damper cover;
wherein the fuel outlet fitting is insertable into an opening of the side surface of the body.

Regarding the limitation, “wherein the top engaging structure of the damper housing comprises an inwardly tapered surface connecting the top engaging surface to the inner surface”:
Usui (‘738) and Usui (‘278) both disclose similar pumps where damper covers are engaged with respective damper housings; the damper covers having shoulders that fit inside the damper housing walls; the damper housings walls having an inwardly tapered surface connecting their inner surface to their top surface. See Usui (‘738) (fig 3: 1, 91) and Usui (‘278) (fig 10: 1, 14) (see above; Response to Arguments).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing such a configuration, as taught by Usui (‘738) and Usui (‘278), as it is a known technique at least to easily connect/assemble such components.
It should be noted that Usui (‘519) already has means for centering the damper cover when attaching to the damper housing (i.e. a step/shoulder). The proposed modification simply replaces one means for providing such centering (i.e. a step on the outer portion of the wall, with the cover going over the wall) with another means for doing so (i.e. a taper on the inner portion of the wall, with the cover going into the wall). In other words, a goal of / motivation for the modified feature is already present in Usui (‘519). 
It should further be noted that Saito (‘916) discloses a similar system (fig 1) wherein an analogous damper cover (14, 101) goes into an analogous damper housing wall (portion of 1 engaging damper cover) and, moreover, that the area of the wall where these components are engaged is tapered (fig 2; col 7, ln 4 – 8).1

Regarding the limitation, “wherein the fluid pressure damper is engaged with the top surface of the body and the damper cover”: It is well known to secure such dampers by providing wherein they are engaged between analogous pump body top surfaces and their covers. (It should be noted, that, as best understood, the recited “damper” refers to a damper assembly that may include a support frame or the like, as that is the component of the present invention (see fig 3) that is actually engaged with the pump body top surface and the damper cover.) For example, see: 
Saito (fig 2: 1, 14, 90a, 90b, 91);
Lucas (fig 5: 4’, 30, 32, 33, 34, 35);
Usui (‘534) (fig 5: 1, 80, 81, 84a, 84b).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Usui (‘519) by providing wherein the damper is engaged between the pump body top surface and the damper cover, as it is a known technique at least for securing such a damper, and thus is within the capability of one having ordinary skill.

Regarding the limitation, “wherein the fuel outlet fitting is insertable into an opening of the side surface of the body”: It is well known for such fittings to be attached by being inserted into such openings and it is known that such a configuration is a functional equivalent to the configuration of Usui (‘519). For example, see Usui (‘534) (fig 1: 1, 11).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing wherein the outlet fitting is insertable into its corresponding opening in the body.

In re claim 7, regarding the following limitations, see above (In re claim 1). Both Usui (‘738) and Usui (‘278) have shoulders at the recited portions.
wherein the bottom engaging structure of the damper cover comprises a bottom engaging surface of the damper cover, the bottom engaging surface being substantially perpendicular to the outer surface; 
wherein the bottom engaging structure of the damper cover further comprises a shoulder provided on the bottom engaging surface and extending downwardly from the bottom engaging surface; and 
wherein the shoulder operatively engages the inwardly tapered surface and the bottom engaging surface operatively engages the top engaging surface, such that the damper cover is attached to the damper housing.
In re claim 8, see above (In re claim 1). 
Additionally, regarding the limitation, “… by machining, cutting or sectioning a top portion of the damper housing”:
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (i.e. a fuel pump) does not depend on its method of production (i.e. machining, cutting or sectioning). In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
These are well known techniques and well within the capability of one having ordinary skill to employ in manufacturing the proposed system. Accordingly, it would have been obvious to provide this feature in the proposed system.
In re claim 14, see above (In re claims 1 and 7).
In re claim 15, regarding the limitation, “wherein the damper housing and the damper cover are welded to each other along the circumference of the substantially cylindrical wall of the damper cover”, see Saito (fig 2: “LASER WELDING”). Accordingly, it would have been obvious to provide such a feature in the proposed system.
In re claim 16, regarding the limitation, “further comprising welding the damper housing and the damper cover to each other along the circumference of the substantially cylindrical wall of the damper cover”, see above (In re claim 15).
In re claim 17, regarding the following limitations, see above (In re claims 1 and 7):
comprising orientating the damper cover with respect to the damper housing with the shoulder, 
wherein the shoulder engages the inwardly tapered surface to allow the damper cover to be centered with respect to the damper housing.
In re claim 18, regarding the following limitations, see Saito (col 10, ln 30 – 35).
wherein the shoulder comprises a press-fit feature, and 
the method further comprises: 
pre-assembly of the damper cover to the pump housing; and 
welding the damper cover to the pump housing following pre-assembly.
Accordingly, it would have been obvious to provide such a feature in the proposed system.
Claims 2 – 5 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Saito (US 9,624,916)
in view of [Usui et al. (US 7,124,738) and/or Usui et al. (US 2012/0312278)]
[in view of Lucas (US 8,727,752) and/or Usui et al. (US 7,165,534)] 
in view of [Nah et al. (US 10,465,644) and/or Saso et al. (US 10,371,109) and/or Tsutsumidani (US 8,348,644) and/or Kurt et al. (US 2018/0283336) and/or Asayama et al. (US 2003/0161746) and/or Schretling et al. (US 10,662,931) and/or Lucas (US 2014/0255219)].
In re claims 2 – 5: It is known to place such inlet and outlet components at a variety of angles with respect to the body of such a pump and with respect to each other. Known configurations include: 
wherein the inlet component is vertical, horizontal, and at a 45o (or other acute) angle;
wherein the outlet component is at a 45o angle;
wherein, when view from above, they are directed in the same direction, in opposite directions, and  perpendicular;
wherein, when viewed from the side, they are both at 45o angles forming a 90o between them;

As evidence to all of these assertions, the following references are provided:

Usui (‘519) (fig 2), 
Nah (fig 8: inlet component), 
Saso (fig 2: 101),
Tsutsumidani (fig 1: 20),
 Kurt (figs, 1, 2, 4),
Asayama (fig 1: 10, 18),
Schretling (fig 2: 58, 90),
Lucas (fig 3: 20, 27).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system with any combination of the above discussed features, as they are known techniques at least to provide fuel system attachment points at convenient locations. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Such combinations would yield:
(claim 2) wherein the fuel inlet fitting forms an angle of about 45o with the vertical axis and the fuel outlet fitting forms an angle of about 45o with the vertical axis, such that when viewed along a lateral axis perpendicular to the vertical axis, the fuel inlet fitting and the fuel outlet fitting forms an angle that is about 90o. 
(claim 3) wherein the fuel inlet fitting forms an angle of about 45o with the vertical axis and the fuel outlet fitting forms an angle of about 45o with the vertical axis, such that when viewed along a lateral axis perpendicular to the vertical axis, the fuel inlet fitting and the fuel outlet fitting are substantially parallel with each other. 
(claim 4) wherein the fuel inlet fitting extends along a lateral axis perpendicular to the vertical axis and the fuel outlet fitting forms an angle of about 45o with the vertical axis, such that when viewed along the vertical axis, the fuel inlet fitting and the fuel outlet fitting forms an angle that is about 90o. 
(claim 5) wherein the fuel inlet fitting extends along the vertical axis and the fuel outlet fitting forms an angle of about 45o with the vertical axis, such that when viewed along a lateral axis perpendicular to the vertical axis, the fuel inlet fitting and the fuel outlet fitting forms an angle of about 45o. 
In re claims 9 – 12, see above (In re claims 2 – 5).

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747


	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Insofar as at least claim 1 is concerned, this particular aspect of Saito is not herein being relied on in the rejection. It is merely presented here in order to make Applicant aware, so as to more expeditiously advance prosecution. However, for any newly added claims, this aspect may be relied on.